DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the invention is directed towards software per se. The computer program product is embodied in a non-transitory computer readable medium (CRM) and not as a non-transitory CRM. Therefore the computer program product is being interpreted as residing in the non-transitory CRM and not embodied as the non-transitory CRM itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7-11, and 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ogawa (US 2018/0272535 A1).
Re claim 1, Ogawa discloses a method, comprising: 
determining, based on visual data received from a plurality of cameras, a set of one or more potentially graspable features for one or more objects present in a workspace area (see at least ¶203 for photographing component using cameras 21 and 33 and object database 102a to determine if target object exists; see at least ¶205 for accessing grasp database to determine plurality of grasping points for target object; workbench 70; manipulator 20 with hand 200); 
determining for each of at least a subset of the one or more potentially graspable features one or more corresponding grasp strategies to grasp the feature with a robotic arm and end effector (see at least ¶205 for accessing grasp database to determine plurality of grasping methods); 
determining with respect to each of a least a subset of said grasp strategies a score associated with a probability of a successful grasp of a corresponding feature (see at least ¶205 for calculating grasp score); 
selecting to grasp a first feature of the one or more potentially graspable features using a selected grasp strategy based at least in part on a corresponding score associated with the selected grasp strategy with respect to the first feature (see at least ¶205 implying that the grasp/operation plan generation unit selects the highest grasp score); and 
controlling the robotic arm and end effector to attempt to grasp the first feature using the selected grasp strategy (see at least ¶206 for planning of the grasping and subsequent control).

Claims 19 and 20 are rejected for having similar subject matter to claim 1. Ogawa additionally discloses a communication interface, a processor (arithmetic processing unit 101), and a computer program product (see at least ¶71 for main storage unit).

Re claim 2, Ogata further discloses wherein the visual data received from the plurality of cameras includes point cloud data (see at least ¶252 for distance image camera generating three-dimensional point group).

Re claim 5, Ogawa further teaches segmenting one of the one or more objects into a plurality of shapes (see at least ¶171-173 and Fig. 17 for objects with different shape categories).

Re claim 7, Ogawa further discloses wherein grasping the first feature using the selected grasp strategy comprises determining whether a grasp of the first feature is successful (see at least ¶216-219 for checking grasp state).

Re claim 8, Ogawa further discloses wherein in the event the grasp of the first feature is determined to be successful, an object associated with the first feature is moved to the drop off area (see at least ¶138 and ¶206 for removing target object from workbench and placing it at a designated position, such as conveying mechanism 40).

Re claim 9, Ogawa further discloses wherein in the event the grasp of the first feature is determined not to be successful, it is determined whether a threshold number of attempts to grasp the first feature have been attempted (see at least ¶217 for determining whether grasp is successful and if not then setting new grasping point; therefore threshold number of attempts is 1).

Re claim 10, Ogawa further discloses wherein in the event the threshold number of attempts to grasp the first feature are determined to have been attempted, selecting to grasp a second feature of the one or more potentially graspable features (see at least ¶217 for determining whether grasp is successful and if not then setting new grasping point; therefore threshold number of attempts is 1).

Re claim 11, Ogawa further discloses wherein in the event the threshold number of attempts to grasp the first feature have not been attempted, implementing a same or different grasping technique to grasp the first feature (since the threshold number of attempts is 1, it would only perform the grasping method once before moving to a new grasping point).

Re claim 14, Ogawa further teaches moving an object associated with the first feature to a drop off area (see at least ¶138 and ¶206 for removing target object from workbench and placing it at a designated position, such as conveying mechanism 40).

Re claim 15, Ogawa further discloses determining whether the object has been dropped (see at least ¶216-219 for rechecking the grasping state after determining that the object is grasped and moving the object in the pull-out direction).

Re claim 16, Ogawa further teaches placing an object associated with the first feature in the drop off area (see at least ¶138 and ¶206 for removing target object from workbench and placing it at a designated position, such as conveying mechanism 40).

Re claim 17, Ogawa further discloses recalibrating a robotic system associated with the robotic arm and the end effector based on whether a miscalibration condition has occurred (see at least ¶187-197 for automatic calibration of robot in response to a detected plane error or depth position error).

Re claim 18, Ogawa further discloses updating an operation of a robotic system associated with the robotic arm and the end effector based on whether a new object is detected in the workspace (see at least ¶267 for new object becomes a grasp target).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2018/0272535 A1).
Re claim 3, Ogawa further teaches determining boundary information associated with the one or more objects based on the visual data received from the plurality of cameras (see at least ¶162 for grasp database contains detailed CAD model information of target objects; it would have been obvious to one of ordinary skill in the art that detailed CAD model information of an object would include dimensions of said object; as the method uses the object database 102a as a reference to determine whether a target object exists, it would also be able to determine the dimensional information of the target object).

Re claim 4, Ogawa further teaches wherein the selected grasp strategy is selected based in part on the determined boundary information associated with the one or more objects (see at least ¶204 for matching photographed three-dimensional information to the CAD model in order to determine the posture of the target object to determine a grasp plan).

Re claim 6, Ogawa further teaches the grasp score is an indicator of probability of success in grasping (see at least ¶175 and ¶205).
Ogawa is not explicit regarding wherein the first feature has a highest score associated with the probability of the successful grasp of the corresponding feature.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method to select the grasping feature/method with the highest grasping score in order to maximize the changes of a successful grasp.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2018/0272535 A1) in view of Vu (US 2019/0061158 A1).
Re claim 12, Ogawa is silent regarding, but Vu teaches, detecting a human in the workspace area (see at least ¶40) and selecting a second object based on whether the human is located in a same zone as the first feature associated with a first object (see at least ¶50 for designating new object as safe and not as human)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ogawa with the features taught by Vu to separate humans from machines in a workspace to prevent hazards.

Re claim 13, Ogawa is silent regarding but Vu teaches detecting a human in the workspace area (see at least ¶40) and stopping operation of the robotic arm in the event the human is detected in a same zone as the first feature associated with an object (see at least¶68 for halting robot when human is within danger zone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ogawa with the features taught by Vu to separate humans from machines in a workspace to prevent hazards.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664